Adamis Pharmaceuticals Corporation S-8 EXHIBIT 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of our report datedJuly 6, 2011, relating to the consolidated financial statements of Adamis Pharmaceuticals Corporation, which appears in Adamis Pharmaceuticals Corporation’s Current Report on Form 10-K, filed originally with the Commission on July6, 2011, for the year ended March 31, 2011. /s/MAYER HOFFMAN McCANN P.C. MAYER HOFFMAN McCANN P.C. Boca Raton, Florida July 6, 2011
